  Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 1 of 6




Plaintiff Exhibit 
 Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 2 of 6

                                                                    1


 1                     UNITED STATES DISTRICT COURT
                        JUDICIAL DISTRICT OF CONNECTICUT
 2

 3

 4   - - - - - - - - - - - - - - - - -X

 5   JANE DOE

 6                         PLAINTIFF

 7

 8              vs.                           3:18 CV 01322-KAD

 9

10

11   TOWN OF GREENWICH, ET AL

12                         DEFENDANT

13   - - - - - - - - - - - - - - - - - -X

14                          D E P O S I T I O N

15              The deposition of BROTHER DOE was taken pursuant to

16   the FEDERAL RULES OF CIVIL PROCEDURE, at law offices of

17   MITCHELL & SHEHAN, P.C., 246 POST ROAD EAST, WESTPORT,

18   CONNECTICUT, before Shirley Sambrook, CSR, a notary public in

19   and before the State of Connecticut on JANUARY 24, 2019.

20

21

22          CONFIDENTIAL - ATTORNEYS' EYES ONLY
23

24

25
 Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 3 of 6

                                                                         4


 1             Greenwich police.

 2                   MR. MITCHELL: You know me.      My paralegal,    Lisa

 3             Paliani, I'm sorry-     Ordazzo.   That's our court

 4             reporter.

 5                   MS. HOOK: I got it.

 6                   MR. MITCHELL:    The witness?

 7                   MS. HOOK:   Brother Doe.

 8                   MR. MITCHELL:                , whatever his name

 9             is.

10                   MS. HOOK: The subpoena also called for any

11             documents --

12                   MR. MITCHELL:    I'll get to that.     All right.

13             Can I have the subpoena?      Let's go ahead and start

14             first.

15

16

17

18

19                                                     , being duly

20              sworn, was examined and testified upon his oath as

21              follows:

22

23

24   DIRECT EXAMINATION BY MR. MITCHELL:

25       Q.    All right.   Mr. Scanlan, are you familiar with what
 Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 4 of 6

                                                                      25


 1   suppose.    They see my picture.    And I entered the hot tub.

 2            was just almost like a statue and five minutes after

 3   that, he -- he walked across the hot tub, which is three,

 4   four feet length across, I was sitting diagonally across from

 5   him, and put his hand around my throat.       I was not

 6   threatened.    He just --

 7       Q.     You were not what?

 8       A.     I was not threatened.

 9       Q.     By him?

10       A.     By him because he wasn't particularly imposing but

11   he didn't say a word when he attacked me so I almost -- I was

12   perplexed.    I didn't really know what, like was it a joke?

13   Was it him trying to pick a fight?       I was just confused.    And

14   then I was able to restrain him.      Then I got him out of the

15   hot tub trying to just, you know, just tone down the

16   situation, and I got out of the hot tub.        And then I saw --

17   Then I walked around the table.      There are two tables.

18   Walked around the table and I saw a, in his bag, a bottle of

19   Jameson whiskey.     I don't really drink but I think it was

20   Jameson.    It was like a green bottle.     And then I didn't-   it

21   was opened.    And then I also saw and this is where I forgot

22   to include in the police statement, because I guess I didn't

23   quite remember, there was another empty handle, off to the

24   side.    Handle of hard liquor.

25       Q.     A what?
 Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 5 of 6

                                                                         61


 1   consumption.

 2       Q.    That's fine.

 3       A.    It's a reasonable assumption to say that I should

 4   have thought there was alcohol.

 5       Q.    What is this Governor's Ball?

 6       A.    It is like a music festival sort of thing.           I have

 7   never been to it.     It's just --

 8       Q.    You heard that they were passing around marijuana at

 9   the Governor's Ball the next day?

10       A.    Yes.

11       Q.    That wouldn't have affected on what happened on the

12   3rd of June?

13       A.    No.    Not the other day.   Kids --    My general, I

14   guess what I have heard generally is that kids, they will

15   purchase marijuana in preparation for a music festival and

16   then they consume it at some point thereafter but they are

17   getting it beforehand.     They are not getting it at the ball

18   itself.   They procure alcohol and drugs ahead of time to

19   consume at the actual event which, the event being the

20   Governor's Ball.

21       Q.    Did you see any empty beer bottles around or beer

22   cans?

23       A.    I did that night because my friend Patrick had drank

24   one but I don't know if there was or not because there was an

25   empty beer can I observed but I believe it was my friend
 Case 3:18-cv-01322-KAD Document 308-5 Filed 09/29/20 Page 6 of 6

                                                                       62


 1   Patrick's.

 2       Q.    Okay.    You didn't see any others?

 3       A.    I didn't see any others but I don't leave that out

 4   of the possibility.

 5       Q.    So what did          do when you saw him next?

 6       A.    He apologized to me.

 7       Q.    What did he say?

 8       A.    I'm so sorry, man.     Like, I was just so fucked up.

 9       Q.    That was as he was leaving?

10       A.    As he was leaving.     So he was -- he was coherent at

11   that point.      That's the first time I heard him speak and he,

12   yeah, he apologized.

13       Q.    Why did he think you killed his friend?

14       A.    That's a good question.     I have no idea.     Great

15   question.

16                     MS. HOOK: Objection.   Objection as to form.

17       Q.    You mentioned something about a soccer game a few

18   minutes ago?

19       A.    Yes.    So the kid, this is what I learned much later,

20   the kid was like kicked or something in the middle of a

21   soccer match in                    and he died of cardiac arrest.

22       Q.    Do you play soccer?

23       A.    No.

24       Q.    Do you play any sports?

25       A.    Play?    Played?
